Citation Nr: 9923699	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-21 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to January 
1945.

The instant appeal arose from a March 1997 letter from the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, to the appellant which stated that the 
veteran's death did not result from a service-connected 
disease or injury.  The appellant and her daughter testified 
before the undersigned member of the Board of Veterans' 
Appeals (Board) sitting at Jackson in June 1999.


FINDINGS OF FACT

1.  The amended death certificate shows that the veteran died 
in February 1997 and that the immediate cause of death was 
hepatic (liver) failure due to cirrhosis of the liver due to 
hepatitis B.  Other significant conditions contributing to 
death but not resulting in the underlying cause were listed 
as diabetes mellitus, not insulin dependent, and carcinoma of 
the colon.  No autopsy was performed.

2.  At the time of the veteran's death, his service-connected 
disabilities were bilateral pes cavus and left varicocele, 
both rated as 0 percent disabling.

3.  The record contains no competent evidence establishing 
that the hepatitis B which caused the veteran's death was 
contracted during or was present in service.

4.  Neither the veteran's service-connected bilateral pes 
cavus nor his service-connected left varicocele was the 
principal cause of the veteran's death.

5.  Neither the veteran's service-connected bilateral pes 
cavus nor his service-connected left varicocele was a 
contributory cause of the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"A person who submits a claim for benefits under a law 
administered by the Secretary [of the Department of Veterans 
Affairs] shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  The appellant has not submitted 
evidence of a well-grounded claim for the cause of the 
veteran's death.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  In 
order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal, or primary, cause of death, or that it was a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1998).  
For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (1998).

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c) (1998).  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it "contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death." Id.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

A well-grounded claim for service connection for the cause of 
a veteran's death, therefore, is one which justifies a belief 
by a fair and impartial individual that it is plausible that 
the veteran's death was related to a disability incurred in 
or aggravated by service.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).

The amended death certificate shows that the veteran died in 
February 1997 and that the immediate cause of death was 
hepatic (liver) failure due to cirrhosis of the liver due to 
hepatitis B.  Other significant conditions contributing to 
death but not resulting in the underlying cause were listed 
as diabetes mellitus, not insulin dependent, and carcinoma of 
the colon.  No autopsy was performed.  At the time of the 
veteran's death, his service-connected disabilities were 
bilateral pes cavus and left varicocele, both rated as 0 
percent disabling.

First, the Board notes that a review of the medical evidence 
of record does not show that any of the disorders listed on 
the death certificate were incurred in or aggravated by 
service.  A review of the service medical records reveals no 
complaints, treatment, or diagnosis referable to liver 
failure, cirrhosis of the liver, hepatitis B, diabetes 
mellitus, not insulin dependent, or carcinoma of the colon.  
For certain chronic diseases, including malignant tumors and 
diabetes mellitus, the law provides a presumption of service 
connection if the disease becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  There is no 
medical evidence of any malignant tumors or diabetes mellitus 
within one year of the veteran's separation from service.

Second, there is no medical evidence which links the 
veteran's liver failure, cirrhosis of the liver, hepatitis B, 
diabetes mellitus, not insulin dependent, or carcinoma of the 
colon to service.  Finally, the appellant does not contend, 
and the medical evidence does not show, that either of the 
veteran's service-connected disabilities (bilateral pes cavus 
or left varicocele) was the principal or a contributory cause 
of death.  The Board finds that neither of the veteran's 
service-connected disorders was the principal cause of death 
because neither of those disorders was listed as an immediate 
cause of death on the death certificate.

The appellant believes that service connection is warranted 
for the cause of the veteran's death because she contends he 
was infected with hepatitis B in service.  As hepatitis B led 
to the cirrhosis of the liver which caused his liver failure, 
which was the ultimate cause of death, the appellant argues 
that service connection for the cause of the veteran's death 
is warranted.

The veteran's service separation records reveal that the 
veteran's military occupation specialty was medical aidman.  
According to these records, medical aidmen "[a]ssisted 
nurses in giving alcohol massages, delivered bed pans, made 
beds, changed dressings, applied hot compresses to 
infections, took temperatures and cleaned ward."  The 
appellant asserts that the veteran contracted hepatitis B 
while performing these aidman duties.  The appellant and her 
daughter also have testified that they believe the veteran 
contracted hepatitis B in service because after service he 
did not have any other risk factors for hepatitis B.  As 
support for her claim, the appellant has associated numerous 
sources which address hepatitis B, including medical journal 
articles, with the evidence of record.  These documents state 
that those who work with blood and other body fluids, as the 
veteran did in service, are at risk of infection for 
hepatitis B.

The appellant and her daughter testified during the June 1999 
hearing that they believed that the veteran contracted 
hepatitis B in service in part because universal precautions 
like wearing gloves were not taken in the 1940s and because 
no hepatitis B vaccine was available at that time.  As 
support for her argument, the appellant has provided material 
describing the importance and effectiveness of universal 
precautions as well as Department of Defense (DOD) material 
which indicates that now all persons in military occupation 
specialties similar to the one the veteran held during World 
War II are required to be immunized against hepatitis B.

While the appellant acknowledges that the service medical 
records do not show complaints, treatment, or diagnosis of 
hepatitis B in service and that the veteran was not diagnosed 
with hepatitis B until 1991, she has provided documentation 
which reports that an individual could have hepatitis B for 
many years and not have any symptoms.  An October 1997 Army 
Link News article, citing a physician who is chief of a U. S. 
Army hepatology clinic, stated that hepatitis B "progresses 
at such a slow rate people could have been infected 20 years 
ago and not even know they have hepatitis."

The appellant asserts that the veteran had never been tested 
for hepatitis B prior to 1991.  A review of the medical 
evidence of record does not show that the veteran ever 
underwent diagnostic testing for hepatitis B prior to 1991.  
The service medical records reveals no complaints, treatment, 
or diagnosis referable to hepatitis B.  A review of post-
service medical records, including periodic VA examinations 
for other claimed disorders, dated from 1945 to 1991 also do 
not show any complaints, treatment, or diagnosis referable to 
hepatitis B.  An August 1976 VA examination noted that the 
liver was not palpably enlarged; however, one of the medical 
sources provided by the appellant indicated that for some 
people infected with hepatitis B even liver biopsy shows 
little or no inflammation.  December 1991 private laboratory 
and medical records show that the veteran had hepatitis B.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has found that for 
purposes of establishing a well-grounded claim, lay 
testimony, such as that provided by the appellant and her 
daughter, combined with generic medical journal or treatise 
evidence that does not specifically opine as to the 
relationship between a veteran's disorder and active service 
cannot establish the Caluza element of medical nexus 
evidence.  Sacks v. West, 11 Vet. App. 314 (1998).  Here, the 
appellant attempts to link the veteran's in-service duties as 
a medical aidman in the 1940s with his hepatitis B, which was 
first diagnosed in 1991, through a medical article that 
includes a generic statement to the effect that that 
hepatitis B "progresses at such a slow rate people could 
have been infected 20 years ago and not even know they have 
hepatitis."

The Sacks Court stated that in such a situation "it may be 
tempting to extrapolate from the article an inference of 
possible causal relationship" between the veteran's 
experience in service and his claimed disorder.  Sacks v. 
West, 11 Vet. App. at 317.  Nevertheless, the Court has held 
that such an extrapolation would constitute nothing more than 
an unsubstantiated medical opinion rather than a conclusion 
based on the medical evidence of record.  Id.; see Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Court found that such evidence is insufficient to satisfy 
the nexus requirement "because that evidence would not 
address the likelihood that a person who had manifested a 
particular symptom would later be found to have the disease 
in question."  Sacks v. West, 11 Vet. App. at 317.  This is 
all the more true in this case where the appellant does not 
even contend that the veteran had any hepatitis B 
symptomatology in service.  The appellant has conceded what 
the service and post-service medical records show, that the 
veteran had no symptoms of hepatitis B until shortly before 
the disease was diagnosed in 1991, over 45 years after the 
veteran's separation from service.

"Hence, that kind of treatise evidence would be 'too general 
and inconclusive[]' to make a link more then 'speculative[]' 
and, accordingly, would be insufficient to make the claim 
plausible, that is, well grounded.  Id.  The Sacks Court 
found that "[a]cceptance of . . . [such] evidence as 
sufficient to establish the plausibility of causality would 
be predicated on simply the instinctive inference of a lay 
person, rather than upon an adjudicative determination (made 
by a lay person) as to the credibility and weight of expert 
evidence.  Id. 

The Board finds that the medical article or treatise evidence 
presented by the appellant, standing alone, does not discuss 
generic relationships with a degree of certainty such that, 
under the facts of the present case, there is at least 
"plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  See id.  For 
these reasons, the Board concludes that the medical journal 
article evidence submitted by the appellant in this case 
cannot itself satisfy the nexus element of a well-grounded 
claim.  

A review of the record does not show any competent medical 
evidence which supports the appellant's contentions and would 
satisfy the nexus requirement for the cause of the veteran's 
death.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible the veteran's death was 
related to a disability incurred in service, her claim must 
be deemed not well grounded.  Whereas the Board has 
determined that the appellant's claim for service connection 
for the veteran's cause of death is not well grounded, VA has 
no further duty to assist the appellant in developing facts 
in support of that claim.  Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992).  Although where a claim is not well grounded 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  The RO fulfilled 
its obligation under section 5103(a) in a May 1998 statement 
of the case in which it informed the appellant that the 
reason her claim for the cause of the veteran's death had 
been denied was that the evidence did not show that the 
veteran's hepatitis B was incurred in service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of her claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).


ORDER

A claim for entitlement to service connection for the cause 
of the veteran's death is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

